Citation Nr: 0827709	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-17 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tic disorder, 
claimed as Tourette's syndrome.  

2.  Entitlement to service connection for a disability of the 
wrists and fingers.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder impingement syndrome, from the initial grant 
of service connection.  

5.  Entitlement to an evaluation in excess of 20 percent for 
cervical spondylosis, from the initial grant of service 
connection.  

6.  Entitlement to an evaluation in excess of 20 percent for 
right medial collateral ligament strain, from the initial 
grant of service connection.  

7.  Entitlement to an evaluation in excess of 20 percent for 
left medial collateral ligament strain, from the initial 
grant of service connection.  

8.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the right knee, from the initial 
grant of service connection.  

9.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the left knee, from the initial grant 
of service connection.  

10.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right ankle, from the initial grant of 
service connection.  

11.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left ankle, from the initial grant of 
service connection.  

12.  Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis, from the initial grant of 
service connection.  

13.  Entitlement to a compensable evaluation for bilateral 
shin splints, from the initial grant of service connection.  

14.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.  

15.  Entitlement to an effective date earlier than October 
22, 2001 for the grant of service connection for right 
shoulder impingement syndrome, left and right medial 
collateral ligament strain, limitation of motion of the right 
and left knee, tinnitus, and bilateral shin splints.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2003, November 
2004, and April and August 2006.  In May 2003, the RO, in 
part, granted service connection for impingement syndrome of 
the right shoulder, rated 20 percent disabling, and 
chondromalacia of the right and left knee, each rated 
noncompensably disabling; all effective from October 22, 
2002, and denied service connection for hypertension and 
multiple joint disabilities involving, in pertinent part, the 
wrists and fingers.  

By rating action in November 2004, the RO granted service 
connection, in part, for tinnitus, rated 10 percent 
disabling, and bilateral shin splints, rated noncompensably 
disabling, and denied service connection for tic disorder, 
claimed as Tourette's Syndrome.  

By rating action in April 2005, the RO found clear and 
unmistakable error in the May 2003 and November 2004 rating 
decisions with respect to the effective dates assigned for 
the right shoulder, bilateral knee, and bilateral shin 
disabilities and tinnitus, and assigned an effective date of 
October 1, 2002.  

By rating action in April 2006, the RO granted service 
connection for osteoarthritis of the right and left ankle, 
each rated 10 percent disabling; assigned separate 10 percent 
evaluations for limitation of motion of the right and left 
knee, and increased ratings to 10 percent for medial 
collateral ligament strain of the right and left knee 
(formerly characterized as chondromalacia); each effective 
from October 22, 2001.  The RO also assigned earlier 
effective dates for the grant of service connection for the 
right shoulder disability, bilateral shin splints, and 
tinnitus of October 22, 2001.  

By rating action in August 2006, the RO granted service 
connection for cervical spondylosis, rated 20 percent 
disabling, and bilateral plantar fasciitis, rated 10 percent 
disabling; each effective from October 22, 2001.  

By rating action in March 2007, the RO granted service 
connection for residuals of L-1 compression fracture, 
lumbosacral spondylosis with facet osteoarthritis and 
degenerative disc disease at T7-8 and T12-L4, claimed as a 
low back disability.  The veteran and his attorney were 
notified of this decision and did not appeal.  Accordingly, 
this issue is not in appellate status and will not be 
addressed in this decision.  

The issues of service connection for tic disorder, a 
disability of the wrists and fingers, hypertension, increased 
ratings for cervical spondylosis, right shoulder impingement 
syndrome, limitation of motion of the right and left knee, 
bilateral ankle, bilateral plantar fasciitis, and bilateral 
shin splints are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this issues 
addressed in this decision have been obtained by VA.  

2.  Since service connection was granted, the residuals of 
right and left medial collateral ligament strain are 
manifested by no more than moderate subluxation or lateral 
instability.  

3.  The 10 percent evaluation currently assigned for 
bilateral tinnitus is the maximum rating authorized under 
Diagnostic Code 6260.  

4.  The evidence does not show that the veteran's tinnitus is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  

5.  An original claim of service connection for right 
shoulder and bilateral knee disabilities, bilateral shin 
splints and tinnitus was received on October 22, 2002.  

6.  In April 2006, the RO assigned an effective date of 
October 22, 2001, for the grant of service connection for 
right shoulder impingement syndrome, left and right medial 
collateral ligament strain, limitation of motion of the right 
and left knee, tinnitus, and bilateral shin splints.  

7.  There is no legal basis for the assignment of an 
effective date earlier than October 22, 2001, for the grant 
of service connection for right shoulder impingement 
syndrome, left and right medial collateral ligament strain, 
limitation of motion of the right and left knee, tinnitus, 
and bilateral shin splints.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for medial collateral ligament strain of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 
4, including Diagnostic Code 5257 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for medial collateral ligament strain of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 
4, including Diagnostic Code 5257 (2007).  

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.87, Part 4, including Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  

4.  The criteria for an effective date prior to October 22, 
2001, for the grant of service connection for right shoulder 
impingement syndrome, left and right medial collateral 
ligament strain, limitation of motion of the right and left 
knee, tinnitus, and bilateral shin splints, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r), 
3.151(a), 3.400 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Concerning the claims for increased initial ratings for the 
veteran's right and left knee disabilities, the RO awarded 
service connection by rating decision in May 2003, and 
subsequently assigned, in pertinent part, 20 percent 
evaluations for medial collateral ligament strain of each 
knee, effective October 22, 2001.  Therefore, the February 
2003 VCAA letter served its purposes in that it provided 
section 5103(a) notice of the claimant; and its application 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman.  In the various 
notices of disagreement, the veteran took issue with the 
evaluations assigned and is presumed to be seeking the 
maximum benefits available under the law.  Dingess; see also 
AB v. Brown, 6 Vet. App. 35 (1993).  In accordance with 38 
U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
statement of the case in April 2006, which contained, in 
pertinent part, the criteria for establishing a higher 
evaluations for each disability.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess.  The veteran was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).  

Bilateral Knee Strain

Initially, it should be noted that the veteran has been 
assigned separate 10 percent evaluations for limitation of 
motion of the right and left knee by analogy to tenosynovitis 
under Diagnostic Code (DC) 5024, and separate 20 percent 
evaluations for right and left medial collateral ligament 
strain under DC 5257 based on other knee impairment 
manifested by recurrent subluxation and lateral instability.  
Evaluations assigned for tenosynovitis under DC 5024 are 
based on limitation of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) found that a 
disability rated according to the range of motion of a joint 
should be considered for a higher rating under the limitation 
of motion diagnostic code where flair-ups of the disorder 
caused an increase of the conditions described in sections 
4.40 and 4.45, and thus additional disability.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court held that 
DC 5257 was not predicated on loss of range of motion; 
therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for application.  

In this case, the claims for higher evaluations for the 
bilateral knee disabilities based on limitation of motion 
require additional development and are addressed in the 
remand portion of this decision.  Thus, the question to be 
addressed in this decision is whether the veteran is entitled 
to a rating in excess of 20 percent for residuals of right 
and left medial collateral ligament strain under DC 5257.  
This diagnostic code provides as follows:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30
    
Moderate.......................................................
.......................    20
    
Slight.........................................................
..........................    10

In order to receive a higher evaluation under DC 5257, the 
veteran would have to demonstrate impairment of either knee 
due to recurrent subluxation or lateral instability to a 
severe degree.  Here, the findings from the two VA 
examinations during the pendency of this appeal (April 2003 
and November 2005), do not show any subluxation or lateral 
instability.  The findings from both examinations were not 
materially difference and showed no evidence of swelling or 
effusion.  The ligaments were stable, McMurray, Lachman, and 
drawer tests were negative, and mediolateral and 
anteroposterior movements were stable without any complaint 
of pain on stressing.  As noted above, the symptoms 
associated with the veteran's additional knee disability are 
contemplated in the separate 10 percent evaluations assigned 
for limitation of motion in each knee.  VA Regulations 
prohibit the evaluation of the same disability under various 
diagnoses, or the assignment of separate evaluations for the 
same manifestations.  38 C.F.R. § 4.14 (2007).  

Accordingly, the Board finds that the disability picture does 
not demonstrate more than moderate impairment of either knee 
due to subluxation or lateral instability at anytime during 
the pendency of this appeal so as to warrant an evaluation in 
excess of 20 percent under DC 5257.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Tinnitus

The veteran has requested an increased evaluation for 
tinnitus.  Specifically, he requests separate 10 percent 
evaluations for each ear.  The RO denied the veteran's claim 
on the basis that DC 6260 of VA's Schedule for Rating 
Disabilities, which sets forth the criteria for the 
evaluation of tinnitus, does not provide for the assignment 
of a separate 10 percent evaluation for tinnitus of each ear.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 
(2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith on April 22, 2005.  The specific claims 
affected by the stay essentially included all claims in which 
a claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent was sought.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10-
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of DC 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003, precludes an 
evaluation in excess of a single 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear must be denied under both the new and 
old versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Additionally, the Board finds that the evidence of record 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  In this case, the veteran simply 
contends that he should be entitled to separate compensable 
evaluations for each ear for his tinnitus, and there has been 
no assertion or showing by the veteran that his tinnitus has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Effective Dates - Applicable Law and Regulations

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2007).  

The basic facts in this case are not in dispute.  On a VA 
Form 21-4138, received on October 22, 2001, the veteran 
advised the RO to consider his statement as a claim for 
service connection, and that additional detailed information 
concerning the specific disabilities would be forthcoming.  
In a statement received on October 1, 2002, the veteran 
indicated that he wished to claim service connection several 
problems, including right shoulder and bilateral knee 
disabilities, tinnitus, and bilateral shin splints.  By 
rating action in May 2003, the RO granted service connection 
for right shoulder impingement syndrome and bilateral 
chondromalacia, and by rating action in November 2004, 
granted service connection for tinnitus and bilateral shin 
splints.  By rating action in April 2005, the RO found that 
there was CUE in the two prior rating decisions concerning 
the effective dates assigned for the disabilities, and 
assigned an earlier effective date of October 1, 2002.  In 
April 2006, the RO assigned separate evaluations for each 
knee based on limitation of motion and medial collateral 
ligament strain, and assigned an earlier effective date for 
all of the service-connected disabilities of October 22, 
2001, the date of receipt of the veteran's statement 
indicating his desire to file a claim for service connection.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Where the issue is based on an 
original claim, the effective date of an award of 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(b)(2).  

In this case, the RO assigned an effective date of October 
22, 2001, the date of receipt of the veteran's statement 
indicating his intent to file a claim for service connection.  
38 C.F.R. § 3.400(b)(2)(ii).  Although the veteran's attorney 
asserts that an earlier effective date should be assigned, 
she has not offered any argument as to the date she believes 
entitlement should be established or the basis for her 
disagreement with the effective date assigned.  To the extent 
that the veteran is requesting an earlier effective date of 
1993, the Board notes that the record contains an indication 
that the veteran had applied for VA compensation, but there 
is no such application of record.  Further, the veteran 
subsequently did not respond to a March 1996 request by the 
RO to complete and return a VA Form 21-526.  The Board notes 
that the date of filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
potential entitlement, but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Id.  The effective date of an award of 
service connection is not to be based on the date of earlier 
medical evidence which might demonstrate a diagnosis, but on 
the date of filing of the application upon which service 
connection was eventually awarded.  Lalonde, supra.  

Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.  


ORDER

An initial evaluation in excess of 20 percent for right 
medial collateral ligament strain is denied.  

An initial evaluation in excess of 20 percent for left medial 
collateral ligament strain is denied.  

The claim of entitlement to an evaluation in excess of 10 
percent for bilateral tinnitus is denied.  

Entitlement to an effective date earlier than October 22, 
2001, for the award of service connection for right shoulder 
impingement syndrome, left and right medial collateral 
ligament strain, limitation of motion of the right and left 
knee, tinnitus, and bilateral shin splints, is denied.  


REMAND

With respect to the claims for service connection, the Board 
notes that while the evidentiary record includes copies of 
some service medical records submitted by the veteran, no 
attempt has ever been made to obtain his complete service 
file from the National Personal Records Center (NPRC).  VA 
has a duty to review a complete record which, at minimum, 
includes all available service medical records.  In Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal Circuit 
held that VA has a duty to obtain or attempt to obtain all of 
the veteran's service medical records.  Therefore, the RO 
should take appropriate steps to obtain all of the veteran's 
service medical records, and associate them with the claims 
file.  

When examined by VA in September 2004, the veteran reported 
that he had involuntary movements of his head and shoulders 
prior to service and said that he was diagnosed with 
Tourette's syndrome in service.  The available service 
medical records include a physical therapy consultation 
sheet, dated in May 1993, which noted that the veteran "has 
Tourette's syndrome."  The report was signed by a licensed 
therapist and not a medical doctor.  The diagnosis on VA 
examination in September 2004 was involuntary movement 
disorder, tic versus torticollis rather than Tourette's 
disease.  However, the examiner did not offer any discussion 
or analysis for his findings, or render an opinion as to the 
etiology of the diagnosis.  

Also, on VA heart examination in August 2006, the veteran 
reported that he had been taking hypertension medication 
since 1994, but that his doctor took him off them two years 
earlier.  However, the veteran has never provided VA with any 
medical records or any information concerning his treatment 
so that VA may attempt to obtain the treatment records.  As 
the claim must be remanded on other grounds, the veteran is 
advised to submit supporting documentation concerning any 
treatment for Tourette's syndrome and hypertension at a time 
more proximate to his discharge from service.  

As to the veteran's cervical spondylosis, the Board notes 
that while service connection was established in August 2006, 
his original claim was received in October 2001.  The 
regulations pertaining to the spine were revised twice 
subsequent to the effective date of the grant of service 
connection.  Therefore, the veteran is entitled to 
consideration of both the old and the revised rating criteria 
in determining the rating to be assigned.  In this case, the 
veteran's cervical spine disability was evaluated only under 
the revised regulations.  On remand, the RO should consider 
the old and the revised regulations, and apply the one most 
favorable to the veteran within the confines of appropriate 
effective dates.  VAOPGCPREC 7-2003 (November 19, 2003).  

Concerning the remaining orthopedic disabilities involving 
the veteran's right shoulder, knees, ankles, feet and shin 
splints, the Board notes that the clinical findings from the 
examinations conducted during the pendency of the appeal are 
not sufficient for rating purposes.  Specifically, while the 
veteran was afforded several VA examinations during the 
pendency of this appeal, some reports indicated that the 
claims file was not made available to the examiners for 
review while other reports did not include sufficiently 
detailed information concerning the degree of functional 
impairment of each of the service-connected disabilities 
under 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All but one of the 
examinations was conducted more than four years ago.  The 
most recent VA examination was in August 2006, however, the 
clinical findings from that examination pertained primarily 
to the cervical spine.  

Given the medical complexity of this case and the absence of 
some relevant clinical information, the Board finds that the 
current evidence of record is inadequate and that further 
development of the record is necessary.  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran and 
his attorney a corrective VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date.  

2.  The RO should obtain all of the 
veteran's service medical records for 
active service from June 1989 to July 
1993 from the National Personal Records 
Center (NPRC) and associate them with the 
claims folder.  All attempts to obtain 
the foregoing documents should be fully 
outlined according to applicable 
procedures, and any negative responses to 
the request(s) for the records should be 
committed to writing and made a part of 
the record.  If the service medical 
records cannot be obtained, inquiry 
should be made of the veteran as to 
whether he has the original records.  If 
so, all such records should be forwarded 
to the VA.  

3.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his claimed 
Tourette's syndrome, hypertension, and 
disability of the wrists and fingers 
since his discharge from service, and for 
his right shoulder, knees, ankles, feet 
and shin splints since 2006.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

4.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to any service-connected disability 
and the effect they have on his ability 
to carry out his employment duties.  If 
special concessions were made by his 
employer because of his service-connected 
disabilities, this information is also 
needed.  If VA is unable to obtain this 
information, the veteran should be so 
notified and given an opportunity to do 
so.  In addition, the veteran should be 
advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting interference 
with employment attributable to his 
service-connected disabilities.  

5.  The veteran should be afforded a VA 
examination to determine the correct 
diagnosis and etiology of any identified 
neurological disorder, claimed as 
Tourette's syndrome.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with this examination.  If 
a tic disorder or Tourette's syndrome is 
identified, the examiner should render an 
opinion as to whether it is at least as 
likely as not that it was present in 
service or is otherwise related to 
military service.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  

6.  The veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, date of onset of any 
identified hypertension.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review.  If hypertension is diagnosed, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that it was present in service or 
manifested within one year of discharge 
from service.  

7.  The veteran should be afforded a VA 
orthopedic examination to determine: 1) 
the nature and etiology of any identified 
disability of the wrists and fingers, 
and; 2) the current severity of his right 
shoulder, cervical spine, bilateral knee, 
ankle, and foot disabilities and 
bilateral shin splints.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
remand must be made available to the 
examiners for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
In addition, the examiner should be 
provided the old and revised rating 
criteria for the cervical spine so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  

I.  If a disability of the wrists or 
fingers is identified, is it at 
least as likely as not that any 
diagnosed disability was present in 
service or is otherwise related to 
military service.  

II.  Note any limitation of motion 
in the veteran's right shoulder, 
cervical spine, knees, ankles, and 
feet and indicate what is considered 
normal range of motion for each 
joint.  

III.  Indicate whether the veteran's 
right shoulder, cervical spine, 
knees, ankles, and feet exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to each 
service-connected disability.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the right shoulder, cervical 
spine, knees, ankles, and feet are 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

V.  The examiner should also render 
an opinion as to whether there is 
any actual or additional functional 
impairment due to pain, weakened 
movement, excess fatigability, or 
incoordination associated with the 
veteran's bilateral shin splints.  

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disabilities in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer 
any question, he or she should so 
indicate and include an explanation.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim. 

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007).  

10.  After the requested development has 
been completed, the claims must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, the old and revised rating 
criteria for the spine, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


